Cartwright and Hand, JJ., dissenting. Subsequently, upon consideration of the case on rehearing, the following- additional opinion was filed: Per Curiam: The petition for rehearing is but a re-argument of the same points made on the submission of the case at the December term, 1903, and violates rule 30 of this court. We would have been fully justified in striking it from the files of our own motion under the announcement in Chicago City Railway Co. v. O’Donnell, 208 Ill. 267. The important public interests involved were, however, considered by a majority of the members of the court to call for a re-examination of the record, and therefore the petition for a rehearing was allowed. Two grounds of reversal are urged in the petition, both of which were argued at length on the former submission: First, that the act of 1903 is invalid because the legislature had no power to arbitrarily create a sanitary district; and second, the act of 1889 is unconstitutional and void in so far as it attempts to interfere with the city of Chicago in the control of its private property. Both points are fully considered and decided in our former opinion. A reconsideration of them in the light of the re-argument in the petition by appellant, and appellee’s reply thereto, has led to the conclusion that our former opinion is right, and it will be re-adopted. Judgment affirmed.